Citation Nr: 1722576	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-45 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a higher initial rating for a service-connected thoracolumbar spine disability, evaluated as 20 percent disabling prior to February 2, 2016, and as 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1948 to July 1952 and from October 1952 to July 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2011, the Veteran requested a hearing before a Veterans Law Judge, sitting at the RO.  In January 2011, he withdrew his hearing request.

The instant matters were previously before the Board in December 2014, at which time they were remanded for further development.  At that time, the increased rating matter before the Board was entitlement to an initial rating in excess of 20 percent for a service-connected thoracolumbar spine disability.  Upon completion of the requested development, the RO issued a September 2016 rating decision wherein it, among other things, increased the Veteran's disability rating for his thoracolumbar spine disability to 40 percent, effective from February 2, 2016.  The RO then issued a supplemental statement of the case (SSOC) that same month wherein in continued do deny the Veteran's claim for service connection for hearing loss and denied entitlement to a rating in excess of 20 percent for the Veteran's back disability prior to February 2, 2016, and in excess of 40 percent thereafter.  The matters were thereafter returned to the Board.  

The Board notes also that in its December 2014 action, the Board remanded, for issuance of a statement of the case (SOC) eight other claims.  Although several claims have been resolved via a full grant of the benefits sought and additional development was undertaken on several of the claims, no SOC has been issued.  This is so because the RO determined that the Veteran did not in fact file a valid notice of disagreement as to a May 2014 rating decision, but rather, had filed a request for reconsideration of that decision.  Given that the Veteran is now deceased and because the appeal is being dismissed, the Board will take no further action at this juncture on the additional claims that were previously remanded by the Board in December 2014. 


FINDING OF FACT

In September 2016, prior to the promulgation of a decision by the Board in this case, the Veteran died.

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  (His death was in September 2016, according to his certificate of death.)  As a matter of law, claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (West 2014).  As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016).  


ORDER

The appeal is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


